Citation Nr: 0718304	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for an injury to Muscle Group XI as a residual of a 
shell fragment wound (SFW) to the right knee with retained 
metallic fragments.

2.  Entitlement to a separate, compensable, disability rating 
for instability as a residual of a SFW to the right knee.

3.  Entitlement to a separate, compensable, disability rating 
for scars as residuals of a SFW to the right knee. 

4.  Entitlement to a separate, compensable, disability rating 
for arthritis with limitation of motion as a residual of a 
SFW to the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1951 
to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in January 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board also notes that there is correspondence from the 
veteran that may be construed as raising the issue of 
entitlement to an increased rating for his service-connected 
SFW of the left thigh or service connection for a left knee 
disorder, as well as a claim for service connection for 
Parkinson's syndrome (see VA Form 9 dated in June 2003).  
These matters are referred to the RO for appropriate action.

The veteran's appeal involves the disability rating assigned 
for the service-connected residuals of a SFW to his right 
knee.  The Board has rephrased this single issue into the 
four issues above to more accurately reflect the veteran's 
individual disabilities resulting from his wound.  




FINDINGS OF FACT

1.  The SFW during service consisted of multiple small 
fragments from hand grenade shrapnel and a penetrating wound 
to the right knee with retained metallic fragments and 
evidence of prolonged infection.  

2.  The residuals of the SFW to the right knee involving 
Muscle Group XI are manifested by:  multiple small, well-
healed, non-tender scars; a single objectively tender scar; 
retained metallic fragments; muscle tissue loss of the right 
quadriceps muscle with associated weakness on use; mild 
ligament instability on testing; flexion to 90 degrees with 
pain at 80 degrees; extension to 0 degrees; x-ray evidence of 
arthritis; and, complaints of pain and discomfort.  

3.  The residuals of the SFW to the right knee involving 
Muscle Group XI result in a severe muscle disability.

4.  The arthritis of the right knee does not result in any 
additional disability due to limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for residuals of a SFW to the right knee 
involving a severe injury to Muscle Group XI have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006);  38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2006).

2.  The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for mild instability of 
the right knee as a residual of a SFW to the right knee, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5257 
(2006).  

3.  The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for a painful scar as a 
residual of a SFW to the right knee, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Code 7804 (2006).  

4.  The criteria for a separate compensable disability rating 
for arthritis of the right knee with limitation of motion as 
a residual of a SFW to the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 
5260, 5261 (2006); See VAOPGCPREC 23-97 (July 1, 1997), 
VAOPGCPREC 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A 
letter dated in April 2002 satisfied the duty to notify 
provisions with respect to the claim.  This letter informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what VA would seek to provide and 
what the claimant was expected to provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertained to the claim, as 
per § 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating before the RO 
issued the rating decision on appeal, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability until March 2006.  Despite 
the inadequate notice provided to the veteran in this regard, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, the 
claim has been pending a substantial period of time and VA 
has afforded the veteran several Compensation and Pension 
examinations to obtain the evidence necessary to rate the 
veteran's service-connected right knee disability.  Insofar 
as a claim has been denied, no prejudice can result to the 
veteran as no effective date will be assigned.  With regard 
to the favorable dispositions, any defects in the notice can 
be cured prior to the assignment of effective dates at the 
RO.  

Accordingly, the evidence related to rating the veteran's 
disability has been obtained and any defect with respect to 
this VCAA notice requirement with respect to this evidence is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005);  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
the statement of the case dated in May 2003, substantive 
appeal from veteran received in June 2003 with attached 
medical evidence, supplemental statement of the case dated in 
June 2006, letter from the Appeals Management Center dated in 
September 2006, and supplemental statement of the case dated 
in March 2007.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and, VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the veteran's claims 
for an increased disability rating for the service-connected 
residuals of a SFW to the right knee.  


II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2006).  
Pyramiding, is the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Review of the evidence of record reveals that the veteran's 
service-connected residuals of a SFW to the right knee could 
potentially received several separate disability ratings.  He 
could be rated under:  Diagnostic Code 5311 for the muscle 
injury; Diagnostic Codes 5003, 5010, 5260 and 5261 for 
arthritis of the knee with limitation of motion; Diagnostic 
Code 5257 for instability of the knee; and Diagnostic Code 
7804 for his scars.  The Board will address each separate 
disability rating below.  



A.  Medical Evidence

Service medical records reveal that in September 1952 the 
veteran was wounded in action during combat in Korea.  The 
medical report specifically indicates that he sustained 
shrapnel wounds from a hand grenade to the hands, face, and 
right knee.  The SFW specifically resulted in a penetrating 
wound to the right knee with retained metallic fragments.  
The wounds were debrided.  However, there was evidence of 
prolonged infection of the right knee which ultimately 
resolved.  There was no artery or nerve involvement. 

The veteran's claims file contains a large volume of VA 
medical treatment records.  However, most of these records 
relate to the veteran's psychiatric treatment.  There are two 
recent VA Compensation and Pension examination reports which 
are of record and provide the evidence necessary to rate the 
veteran's claim for an increased disability rating.  The 
Board will focus on the findings of these  two examinations.

In April 2002, a VA examination of the veteran was conducted.  
The veteran reported complaints of right knee weakness and 
instability.  The examining physician noted quadriceps muscle 
tissue loss with associated weakness on the right knee when 
compared to the left.  There was moderate damage to the right 
quadriceps muscle and tendon.  Muscle strength in the right 
quadriceps muscle with mild weakness was graded at 4/5.  He 
also noted the presence of a large tender scar on the right 
knee.  Physical examination revealed the retained metallic 
fragments on palpation.

In March 2007, the most recent VA examination of the veteran 
was conducted.  The veteran reported continued complaints of 
right knee weakness and instability with episodes of locking 
and giving away.  Range of motion testing of the right knee 
reveal flexion to 90 degrees with pain at 80 degrees and 
extension to 0 degrees.  The examining physician noted the 
presence of multiple small, well-healed, non-tender scars and 
a single larger scar on the right knee which was objectively 
tender.  Testing revealed mild ligament instability.  There 
was no additional limitation of motion on repetitive use.  
Right quadriceps and hamstring muscle strength was 4/5.  
There was no ankylosis.  X-ray examination revealed the 
presence of arthritis and retained metallic fragments.  

B.  Muscle Injury

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability: (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected residuals of a SFW to the right 
knee.  The medical evidence of record reveals that he had a 
penetrating wound of the right knee with prolonged infection 
at the time of the wound.  The April 2002 VA examination 
noted atrophy and muscle tissue loss of the right knee 
quadriceps muscle with associated weakness.  This 
approximates the regulation definition of a severe muscle 
disability.  38 C.F.R. § 4.56(d)(4) (2006).  The veteran's 
SFW residuals are properly rated under Diagnostic Code 5311 
for injury to Muscle Group XI.  A severe injury warrants the 
assignment of a 30 percent disability rating, which is the 
maximum assignable rating under this Diagnostic Code.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006).  Accordingly, 
a disability rating in excess of the maximum assigned for the 
injured muscle group cannot be assigned.  

C.  Instability of the Right Knee

The medical evidence of record from both recent VA 
examinations reveals that the veteran has instability of the 
right knee.  The March 2007 examination report reveals that 
specific testing was conducted and revealed mild medial / 
lateral ligament instability.  

The evidence of record supports the assignment of a separate 
disability rating of 10 percent for the veteran's right knee 
instability under Diagnostic Code 5257.  This Diagnostic Code 
contemplates other impairment of the knee with recurrent 
subluxation or lateral instability.  A 10 percent rating 
contemplates slight impairment.  A 20 percent rating 
contemplates moderate impairment.  A 30 percent disability 
rating is the maximum assignable rating under this Diagnostic 
Code and contemplates severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  
The evidence of record reveals that the veteran does have 
objective evidence of mild right knee ligament instability.  
However, the evidence does not reveal moderate or severe 
instability of the knee, so a rating in excess of 10 percent 
is not warranted.  A private medical report from R. Otero 
dated in June 2003 referred to marked instability because of 
the loss of activity of the collateral ligament of the knee.  
The Board finds the more recent medical report of March 2007 
more probative in this matter as the report reflects a 
thorough contemporaneous examination and evaluation of the 
veteran's condition.  



D.  Scars

The evidence of record also supports the assignment of a 
separate 10 percent disability rating for the veteran's 
tender scar of the right knee.  Scars that are superficial 
and painful on examination are rated under Diagnostic Code 
7804 with a maximum assignable disability rating of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
Superficial scars are not associated with underlying tissue 
loss.  

In the present case both the 2002 and 2007 VA examination 
reports noted the presence of an objectively painful and 
tender scar on the right knee.  While the 2002 examination 
report indicated underlying tissue loss the 2007 report did 
not.  The 2007 report specifically noted that there was no 
tissue adherence or damage to the underlying tissue.  
Accordingly, the evidence supports a 10 percent disability 
rating for the superficial tender scar on the veteran's right 
knee but no higher as the evidence does not currently show 
the scar is deep (a deep scar is one associated with 
underlying soft tissue damage pursuant to Note(2)) or cause 
limited motion, or exceed 12 square inches (the evidence 
shows the scar is 6 inches by 1/2 inch), as required to assign 
a higher rating under Diagnostic Code 7801.   

E.  Arthritis

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis.  Recently, the VA's 
Office of the General Counsel provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).  More specifically, for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  
VAOPGCPREC 9-98 (August 14, 1998).

In the present case the 2007 VA examination report revealed 
x-ray evidence of arthritis of the right knee.  There was 
also evidence of limitation of motion of the right knee.  
Range of motion testing revealed flexion to 90 degrees with 
pain at 80 degrees; extension to 0 degrees.  The normal range 
of motion of the knee is flexion to 140 degrees and extension 
to 0 degrees.  38 C.F.R. § 4.71, Plate II (2006).  
Accordingly, the veteran has normal extension and some 
limitation of flexion.  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  This Diagnostic Code provides that 
when flexion is limited to 60 degrees a noncompensable (0%) 
disability rating is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  

The preponderance of the evidence is against the assignment 
of a separate compensable disability rating for the arthritis 
of the veteran's right knee.  Specifically, the evidence 
reveals that the veteran has normal extension and limited 
flexion of the right knee to 80 degrees with the onset of 
pain.  He would require that his right knee flexion be 
limited to 60 degrees to warrant the assignment of a separate 
disability rating for his arthritis.  His flexion is limited 
to 80 degrees but it is  not limited to 60 degrees, so there 
is no additional disability due to limitation of motion as 
required by the controlling authority.  Accordingly, a 
separate disability rating is not warranted.  See VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

Conclusion

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of a 30 percent disability rating along with two 
separate 10 percent disability ratings evaluation for his 
service-connected right knee disability.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of those assigned above, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 30 percent for an injury to 
Muscle Group XI as a residual of a shell fragment wound (SFW) 
to the right knee with retained metallic fragments is denied.

A separate 10 percent disability rating, and not in excess 
thereof, is granted for mild instability as a residual of a 
SFW to the right knee, subject to the law and regulations 
governing the payment of monetary awards. 

A separate 10 percent disability rating, and not in excess 
thereof, is granted for a painful scar as a residual of a SFW 
to the right knee, subject to the law and regulations 
governing the payment of monetary awards. 

A separate, compensable, disability rating for arthritis with 
limitation of motion as a residual of a SFW to the right knee 
is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


